DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 further limits claim 1 to have reinforcements that includes a plurality of ribs, wherein each of the ribs is formed from the primary leaflet material. However, Claim 1 has already established the reinforcement includes a material having properties that at different from the properties of the leaflet material. Therefore, it is unclear how the ribs forming the reinforcement is formed from the leaflet material, when it was already described as being a different material.
Allowable Subject Matter
Claims 3, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuter et al. U.S. Publication 2012/0116498 A1.

    PNG
    media_image1.png
    529
    361
    media_image1.png
    Greyscale


Regarding Claim 1, Chuter et al. discloses a prosthetic heart valve 10, comprising: an expandable stent 20 having an inflow end 30, an outflow end 70, an annulus section adjacent the inflow end (as seen in the annotated Figure 13), and a plurality of cells connected to one another in a plurality of annular rows around the stent (as seen in Figures 1-2, 8-10 and 13); a cuff 130 attached to the annulus section of the stent 20 (as seen in Figures 10 and 13); a plurality of leaflets 120 disposed within an interior region of the stent 20 and attached to at least one of the cuff 130 or the stent 20 (as seen in Figures 5-7, 10-19), the leaflets together having a co-apted position occluding the interior region of the stent and an open position in which the interior region is not occluded (paragraph [0071]), each of the leaflets including a primary leaflet material (biocompatible graft material, see paragraph [0057]); and a reinforcement 185a-185c attached to the primary leaflet material of each of the leaflets 120, the reinforcement including a material having properties that are different from properties of the primary leaflet material (paragraph [0079] discloses the reinforcement material comprises stainless steel or nitinol, different form the graft material described in paragraph [0057] for the leaflets).
Regarding Claim 2, Chuter et al. discloses wherein the reinforcement 185a-185c includes a plurality of ribs that are spaced apart from one another in a direction that is parallel to an outer surface of a respective one of the leaflets (ribs are construed to be strips of material, as seen in Figures 14-16).
Regarding Claim 9, Chuter et al. discloses wherein the reinforcement 185a-185c is attached to an outer surface of the primary leaflet material of each of the leaflets 120 (as seen in Figures 14-16).
Regarding Claim 14, Chuter et al. discloses wherein the reinforcement includes a material formed of stainless steel, which is different from the primary leaflet material formed of biocompatible graft material, see paragraphs [0057] and [0079]). Therefore, the metallic material is fully capable of having a higher durometer than a durometer of the primary leaflet material
Claim(s) 1-2, 4 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmann et al. WO 2014/004793 A2.
Regarding Claim 1, Ahmann et al. discloses a prosthetic heart valve 100, comprising: an expandable stent 102 having an inflow end, an outflow end, an annulus section 110 adjacent the inflow end (as seen in Figure 1), and a plurality of cells connected to one another in a plurality of annular rows around the stent (as seen in Figure 1); a cuff 106 attached to the annulus section of the stent 20 (as seen in Figures 10 and 13); a plurality of leaflets 108 disposed within an interior region of the stent 102 and attached to at least one of the cuff 106 or the stent 102 (as seen in Figure 1), the leaflets together having a co-apted position occluding the interior region of the stent and an open position in which the interior region is not occluded (as seen in Figure 1 and paragraphs [0043-0044], [0057]), each of the leaflets including a primary leaflet material (biocompatible graft material, see paragraph [0043]); and a reinforcement 1125 attached to the primary leaflet material of each of the leaflets 108, the reinforcement including a material having properties that are different from properties of the primary leaflet material (paragraph [0065], [0068-0069]).
Regarding Claim 2, Ahmann et al. discloses wherein the reinforcement 1125 includes a plurality of ribs that are spaced apart from one another in a direction that is parallel to an outer surface of a respective one of the leaflets (as seen in Figures 11A-11F and paragraphs [0065] and [0068]).
Regarding Claim 4, Ahmann et al. discloses wherein each of the ribs 1125 is formed from the primary leaflet material (paragraph [0065]).
Regarding Claim 15, Ahmann et al. discloses a prosthetic heart valve 100, comprising: an expandable stent 102 having an inflow end, an outflow end, an annulus section 110 adjacent the inflow end, and a plurality of cells connected to one another in a plurality of annular rows around the stent; a cuff 106 attached to the annulus section 110 of the stent 102 (as seen in Figure 1); a plurality of leaflets 108 disposed within an interior region of the stent 102 and attached to at least one of the cuff or the stent (as seen in Figure 1 and paragraphs [0043-0044], [0057]), the leaflets together having a co-apted position occluding the interior region of the stent and an open position in which the interior region is not occluded, each of the leaflets including a primary leaflet material (paragraph [0043]); and a reinforcement 1125 attached to the primary leaflet material of each of the leaflets (as seen in Figures 11E and 11F), the reinforcement including a series of sutures exposed in a central region of an outer surface of the leaflet (as seen in Figures 11E-11F and paragraph [0074]).
Regarding Claim 16, Ahmann et al. discloses a prosthetic heart valve 100, comprising: an expandable stent 102 having an inflow end, an outflow end, an annulus section 110 adjacent the inflow end, and a plurality of cells connected to one another in a plurality of annular rows around the stent (as seen in Figure 1); a cuff 106 attached to the annulus section 110 of the stent 102 (as seen in Figure 1); and a plurality of leaflets 108 disposed within an interior region of the stent 102 and attached to at least one of the cuff 106 or the stent, the leaflets together having a co-apted position occluding the interior region of the stent and an open position in which the interior region is not occluded, each of the leaflets including a primary leaflet material (paragraph [0043]), and each of the leaflets having a thickness that varies from a belly edge of the leaflet to a free edge of the leaflet (paragraphs [0068-0069], [0073], [0078-0079] and as seen in Figures 15A-15C). Ahmann et al. discloses the reinforcement 1520 provides a thickened material at the belly edge portion of the leaflet (as seen in Figure 15C and paragraphs [0016], [0073], [0077]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7, 9-13, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmann et al. WO 2014/004793 A2.
Regarding Claims 5, 12, Ahmann et al. discloses wherein each of the leaflets includes a belly having a curved edge and reinforcements along the belly of the leaflets (as seen in Figures 11A-11F). In the embodiment used in the rejection above, Figures 11A-11F Ahmann does not expressly disclose wherein the reinforcement includes a single curved rib having a shape that matches a contour of a belly of a respective one of the leaflets. However, in an alternative embodiment, as seen in Figures 15A-15C, Ahmann et al. teaches the reinforcement includes a single curved rib 1520 having a shape that matches a contour of a belly of a respective one of the leaflets (paragraph [0079]) to provide a wider and more structurally sound support member for the leaflet-cuff interface (paragraph [0079]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmann’s leaflet to further include a single curved rib that matches a contour of a belly of a respective leaflet as taught by in Figures 15A-15C for the purpose of providing a wider and more structurally sound support member for the leaflet-cuff interface.
Regarding Claims 6, 10, in the embodiment of Figures 11A-11F Ahmann et al. does not expressly disclose wherein the reinforcement includes a single rib that extends along a free edge of a respective one of the leaflets. However, in an alternative embodiment in Figures 15A-15C, Ahmann et al. teaches a single rib may be used in alternative to the multiple ribs in Figures 11a-11F, wherein Ahmann et al. teaches the reinforcement may be utilized at the attached edge of the leaflet to increase durability, wherein the reinforcement increases the strength of the leaflet belly (paragraph [0074]). Ahmann further teaches varying the orientation and density of the tissue fibers affect the flexibility and compliance of the leaflet (paragraph [0068]), wherein the leaflet with circumferential fiber orientation may deflect the least (paragraph [0070]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmann’s leaflet to further include a single rib reinforcement along a free edge for the purpose of modifying the flexibility and compliance of the leaflet and cause the leaflet to deflect less.
Regarding Claim 7, in the embodiment of Figures 11A-11F Ahmann et al. does not expressly disclose wherein the reinforcement extends between two leaflet layers that overlie one another on opposite sides of the reinforcement, the two leaflet layers being fixed to one another. In an alternative embodiment as seen in Figures 14A-14C, Ahmann teaches the leaflet 1450 includes a fold over portion 1470, wherein the reinforcement 1420 extends between two leaflet layers 1460 and 1470 that overlie one another on opposite sides of the reinforcement (as seen in Figures 14A-14C) for the purpose of providing greater support to the reinforcement (paragraphs [0013-0014], [0075]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmann’s reinforcement to extend between two leaflet layers that overlie one another on opposite sides of the reinforcement as taught in Figures 14A-14C for the purpose of providing greater support to the reinforcement.
Regarding Claim 9, 12, Ahmann discloses wherein each of the leaflets includes a belly having a curved edge and reinforcements along the belly of the leaflets (as seen in Figures 11A-11F). In the embodiment used in the rejection above, Figures 11A-11F Ahmann et al. does not expressly disclose wherein the reinforcement is attached to an outer surface of the primary leaflet material of each of the leaflets and wherein the reinforcement is a curved strip of material extending along the curved edge of the belly and having a shape that matches the curved edge of the belly. In an alternative embodiment, as seen in Figures 15A-15C, Ahmann et al. teaches the reinforcement comprises a strip of fabric coupled to the leaflet using a suture (paragraph [0014]). Furthermore, Ahmann et al. teaches the reinforcement is a strip of fabric 1520 (paragraph [0079]) having a shape that matches a contour of a belly of a respective one of the leaflets (paragraph [0079]) to provide a wider and more structurally sound support member for the leaflet-cuff interface (paragraph [0079]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmann’s leaflet to further include a strip of fabric forming a curved material extending along the curved edge of the belly of the leaflet as taught by in Figures 15A-15C for the purpose of providing a wider and more structurally sound support member for the leaflet-cuff interface.
Regarding Claim 11, Ahmann et al. discloses in Figures 11A-11F wherein the reinforcement 1125 includes a sheet of fabric (paragraph [0074]) extending from a portion of a belly of the leaflet towards a central region of the leaflet (as seen in Figures 11A-11F).
Regarding Claim 13, Ahmann et al. discloses wherein each of the leaflets includes a belly having a curved edge and reinforcements along the belly of the leaflets (as seen in Figures 11A-11F). However, in the embodiment used in the rejection above, Figures 11A-11F Ahmann does not expressly disclose wherein the curved strip of material includes a first portion that overlies the curved edge of the belly and a second portion that extends outwardly beyond the curved edge of the belly, the second portion of the curved strip of material being directly attached to the stent or the cuff. In an alternative embodiment, as seen in Figures 16A-16B, Ahmann et al. teaches the reinforcement comprises a strip of fabric coupled to the leaflet (paragraph [0014] and [0080-0081]). Furthermore, Ahmann et al. teaches the reinforcement is a strip of fabric having a first portion 1620 (paragraph [0079]) having a shape that matches a contour of a belly of a respective one of the leaflets (paragraph [0079]) to provide a wider and more structurally sound support member for the leaflet-cuff interface (paragraph [0079]) and a second portion S” that wrap around the reinforcement 1620 and extends over the curved edge to directly attach to the stent and/or cuff to provide a more secure attachment of the reinforcement materials to the leaflet (paragraphs [0080-0081]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmann’s leaflet to further include a curved strip of material includes a first portion that overlies the curved edge of the belly and a second portion that extends outwardly beyond the curved edge of the belly as taught by Figures 16A-16B for the purpose of providing a wider and more structurally sound support member for the leaflet-cuff interface and ensure a secure attachment of the reinforcement materials to the leaflet.
Regarding Claim 17, Ahmann et al. discloses the leaflet has an outer surface and plurality of regions 1125 adjacent one another in lateral directions parallel to the outer surface (as seen in Figures 11D-11F). However, in the embodiment used in the rejection, Figures 11D-11F does not expressly disclose a first one of the regions adjacent the belly edge having a first constant thickness and a second one of the regions adjacent the free edge having a second constant thickness less than the first constant thickness. Ahmann et al. teaches in alternative embodiments that the reinforcement material can be provided at a belly edge portion of the leaflet (as seen in Figure 15C, reinforcement 1520) or providing thinned regions in the middle region of the belly or along any other regions of low stress areas for the purpose of reducing the thickness in low stress areas and improving crimp profile (paragraph [0073]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmann’s leaflet to have regions of greater thickness along a belly edge and reduced thickness along a free edge or regions having low stress for the purpose of improving crimp profile.
Regarding Claim 20, Ahmann et al. discloses the reinforcement 1520 provides a thickened material at the belly edge portion of the leaflet (as seen in Figure 15C and paragraphs [0016], [0073], [0077]). However, in the embodiment used in the rejection above, Figures 15A-15C does not expressly disclose a second thickness at the center of the free edge of the leaflet, the first thickness at the belly edge being greater than the second thickness. In an alternative embodiment as seen in Figure 13B, Ahmann et al. teaches a leaflet with a thinned area in the middle of the leaflet (center of the leaflet) for the purpose of reducing the thickness in low stress areas and improving crimp profile (paragraph [0073]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmann’s leaflet to have a reinforcement provided along a belly edge with a thickened material while reducing the thickness in a low stress area like the middle of the leaflet belly as taught in Figure 13B for the purpose of reducing the thickness in low stress areas and improving crimp profile.
Claim(s) 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmann et al. WO 2014/004793 A2 in view of Chuter et al. U.S. Publication 2012/0116498 A1.
Regarding Claims 8, 21, Ahmann et al. does not expressly disclose wherein the primary leaflet material has a first radiopacity and at least one of the leaflets includes a marker having a second radiopacity greater than the first radiopacity. Chuter et al. teaches a prosthetic heart valve 10 in the same field of endeavor comprising a stent 20 having a leaflet formed from a primary leaflet material leaflet material that has a first radiopacity (formed of biological or polymeric material, see paragraph [0057]), therefore lacking in radiopacity) and at least one of the leaflets includes a marker 185a-185c having a second radiopacity greater than the first radiopacity (the reinforcement material is formed from stainless steel, a metallic material well known in the medical art for having radiopacity), therefore, the reinforcement material 185a-185c formed of stainless steel (paragraph [0079]) would have greater radiopacity than the polymer or graft material forming the primary leaflet material and provide a safety mechanism by which prolapse is avoided during retrograde flow (paragraph [0078-0079]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmann’s leaflet material to comprise of a first radiopacity and the marker (on the reinforcement material) to comprise a second radiopacity as taught by Chuter et al. for the purpose of having a region of metallic strips that would provide a safety mechanism by which prolapse of the leaflet is avoided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774